AlleN, J.
Under the facts admitted by the demurrer, the brother and sister of the plaintiff having refused to buy his interest in the land or to lend him any money thereon, the provision in the will amounts to a total restraint on alienation and is therefore void. Trust Co. v. Nicholson, 162 N. C., 263; Schwren v. Falls, 170 N. C., 252; Lee v. Oates, 171 N. C., 721, and cases cited.
In Wool v. Fleetwood, 136 N. C., 465, where the subject is fully discussed by Justice Walicer, it is held, citing Dick v. Pitchford, 21 N. C., 480, that the condition against alienation annexed to a life estate is void, and in Christmas v. Winston, 152 N. C., 48, citing Lattimer v. Waddell, 119 N. C., 370, that such a condition, whether annexed to a life estate or a fee, is not made valid because limited to a certain period of time.
It was also held in Hardy v. Galloway, 111 N. C., 519, which has been approved several times, that a clause in a deed reserving the right *472to repurchase the land conveyed when sold came under the condemnation of the same rule, and this is in principle the case before us.
We do not, however, approve the measure of damages applied in the court below, hut as the defendant is content to lend the money if the plaintiff can execute a valid mortgage, and makes no objection to the form of the judgment or to the amount recovered, we do not reverse the judgment on this account.
The action cannot be maintained for specific performance, nor is it an action to recover upon a promise to pay money, as the defendant has not agreed to pay anything to the plaintiff but has contracted to lend money upon a certain security, and upon breach of this agreement the action is to recover damages. Coles v. Lumber Co., 150 N. C., 189.
Affirmed.